



EXHIBIT 10.04


STATE AUTO FINANCIAL CORPORATION


RESTRICTED STOCK AGREEMENT
UNDER THE
2009 EQUITY INCENTIVE COMPENSATION PLAN


This Restricted Stock Agreement (this “Agreement”) is made as of August 24, 2015
(the “Award Date”). The Compensation Committee of the Board of Directors of
State Auto Financial Corporation, an Ohio corporation (the “Company”), hereby
awards to Kim B. Garland (the “Awardee”) 2,214 common shares, without par value,
of the Company (the “Restricted Shares”). The Restricted Shares are awarded
pursuant to the terms of the Company’s 2009 Equity Incentive Compensation Plan
(the “Plan”) and shall be subject to all of the provisions of the Plan, which
are hereby incorporated herein by reference, and shall be subject to the
following provisions of this Agreement. Capitalized terms used in this Agreement
which are not otherwise defined herein shall have the meanings ascribed to such
terms in the Plan.
§1.    Award of Restricted Shares. The purchase price for the Restricted Shares
shall be zero. Following the execution and delivery of this Agreement by the
Awardee, the Company shall cause a share certificate evidencing the Restricted
Shares to be issued in the Awardee’s name (the “Share Certificate”).
§2.    Forfeiture. The Restricted Shares shall be forfeited to the Company if
the Awardee’s employment with the Company terminates for any reason prior to the
third anniversary of the Award Date (the “Lapse Date”), or if the Awardee
violates any provision of this Agreement.
§3.    Transfer Restrictions. None of the Restricted Shares, nor any beneficial
interest therein, shall be sold, assigned, pledged or otherwise transferred,
voluntarily or involuntarily, prior to the Lapse Date. Thereafter, the
Restricted Shares may be transferred only in compliance with all applicable
federal and state securities laws. Any transfer or attempted transfer in
violation of the foregoing restrictions shall be null and void.
§4.    Acceptance of Award. The award of the Restricted Shares must be accepted
by the Awardee within 30 days after the Award Date by executing this Agreement.
The Awardee shall not have any rights with respect to the Restricted Shares
awarded under this Agreement unless and until the Awardee has executed this
Agreement, delivered a fully executed copy thereof to the Secretary of the
Company, and otherwise complied with the applicable terms and conditions of the
award of the Restricted Shares.
§5.     Rights As Shareholder. Subject to the terms of this Agreement, on and
after the issuance of the Share Certificate to the Awardee, the Awardee shall
have all of the rights of a shareholder of the Company with respect to the
Restricted Shares, including the right to vote the Restricted Shares and the
right to receive any dividends or other distributions with respect to the
Restricted Shares, but subject, however, to the restrictions on transfer set
forth in this Agreement. Notwithstanding the foregoing, any cash dividends or
other cash distributions paid on the Restricted Shares prior to the Lapse Date
shall be automatically reinvested in common shares of the Company (the “Dividend
Shares”) pursuant to the terms of the Company’s dividend reinvestment and stock
purchase plan and shall be held in an account with Fidelity, or its successor,
under the Awardee’s name. Until the Lapse Date, the Dividend Shares shall be
subject to the restrictions on transfer set forth in §3, above. However, the
Dividend Shares shall not be subject to any risk of forfeiture.
§6.    Escrow of Shares. The Share Certificate shall be held by the Company
until the earlier of the Lapse Date or the termination of the Awardee’s
employment with the Company. If the Restricted Shares are forfeited to the
Company under §2, above, then the Company shall cause the Restricted Shares to
be transferred to the Company. If the Restricted Shares are not forfeited to the
Company, then the Company shall deliver the Shares to the Awardee.
§7.    Tax Consequences. The Awardee understands that the Awardee (and not the
Company) shall be responsible for the federal, state, local or foreign tax
liability and any other tax consequences that may arise as a result of the
transactions





--------------------------------------------------------------------------------





contemplated by this Agreement, including without limitation filing an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (the “83(b)
Election” and the “Code”, respectively), if the Awardee deems it to be
appropriate. The Awardee shall rely solely on the determinations of the
Awardee’s tax advisors or the Awardee’s own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters. The Awardee shall notify the Company in writing if the
Awardee files the 83(b) Election with the Internal Revenue Service within 30
days from the date of the execution of this Agreement. The Company intends, in
the event it does not receive from the Awardee evidence of the 83(b) Election
filing by the Awardee, to claim a tax deduction for any amount which would be
taxable to the Awardee in the absence of such an election. If the Company is
required to withhold or pay any taxes with respect to the issuance or vesting of
the Restricted Shares, the Awardee shall pay to the Company the amount of such
required withholding or payment promptly following the Company's request.
§8.    Compliance with Securities Laws. No Restricted Shares shall be
deliverable under this Agreement or the Plan except in compliance with all
applicable federal and state securities laws and regulations. The Company may
require the Awardee to (a) represent and warrant to and agree with the Company
in writing that the Awardee is acquiring the Restricted Shares without a view to
distribution thereof, and (b) make such additional representations, warranties
and agreements with respect to the investment intent of the Awardee as the
Company may reasonably request.
The Share Certificate shall be subject to such stop-transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Company’s common shares are then listed, and any applicable
federal or state securities laws, and the Company may cause a legend or legends
to be put on the Share Certificate to make appropriate reference to such
restrictions.
STATE AUTO FINANCIAL CORPORATION

 
By: /s/ Lorraine M. Siegworth
Lori Siegworth, Senior Vice President and Chief Strategy and
Organization Effectiveness Officer (as authorized and approved
by the Compensation Committee of the Board of Directors)



Acceptance of Agreement
Kim B. Garland, the Awardee, hereby: (a) acknowledges receiving a copy of the
Plan and represents that the Awardee is familiar with all provisions of the
Plan; and (b) accepts this Agreement and the award of the Restricted Shares
under this Agreement subject to all terms, provisions and restrictions of both
the Plan and this Agreement.            
/s/ Kim B. Garland
Kim B. Garland
 
Accepted as of: September 21, 2015






